      Case 3:16-cv-01231-WHO Document 182-1 Filed 04/19/19 Page 1 of 42




 1   Jennifer Keating, SBN 250857
     Amy Endo, SBN 272998
 2   Giselle Olmedo SBN 294750
     LEONARD CARDER, LLP
 3
     1330 Broadway, Suite 1450
 4   Oakland, CA 94612
     Telephone: (510) 272-0169
 5   Facsimile: (510) 272-0174
     Email: jkeating@leonardcarder.com
 6           aendo@leonardcarder.com
             golmedo@leonardcarder.com
 7

 8   Attorneys for Plaintiffs

 9

10                                 UNITED STATES DISTRICT COURT
11
                                  NORTHERN DISTRICT OF CALIFORNIA
12

13   RON CARTER, JUAN ESTRADA,
     JERRY GREEN, BURL MALMGREN,                     Case No. 3:16-cv-01231-WHO
14   BILL McDONALD, and JOEL MORALES,
15   on behalf of themselves and all others
     similarly situated,                             DECLARATION OF JENNIFER KEATING
                                                     IN SUPPORT OF PLAINTIFFS’
16                                                   UNOPPOSED MOTION FOR
                    Plaintiffs,                      PRELIMINARY APPROVAL OF CLASS
17                                                   ACTION SETTLEMENT AND
            v.                                       CONDITIONAL CLASS CERTIFICATION
18

19                                                   Hearing Date:      May 29, 2019
     XPO LAST MILE, INC. and DOES 1
     through 10, inclusive,                          Time:              2:00 p.m.
20                                                   Location:          Courtroom 2, 17th Floor
                                                     Judge:             Hon.William H. Orrick
21                  Defendant.
22

23

24

25

26

27

28
           DECLARATION OF JENNIFER KEATING ISO PLAINTIFFS’ MOTION FOR CONDITIONAL CLASS CERTIFICATION
                               AND ORDER TO FACILITATE COLLECTIVE ACTION NOTICE
                                          CASE NO. 3:16-CV-01231-WHO
       Case 3:16-cv-01231-WHO Document 182-1 Filed 04/19/19 Page 2 of 42




 1          I, Jennifer Keating, declare as follows:

 2          1.       I make this statement based on my own personal knowledge. I am a partner at the

 3   law firm of Leonard Carder, LLP (“Leonard Carder”), attorneys of record for Plaintiffs in this case.

 4   I am licensed to practice before this Court and the courts in this state. I am competent to testify to

 5   the facts in this declaration and would and could testify to them if called upon to do so. I make this

 6   declaration in support of Plaintiffs’ Unopposed Motion for Preliminary Approval of Class Action

 7   Settlement and Conditional Class Certification.

 8          2.       Leonard Carder was founded roughly eighty years ago and specializes in labor and

 9   employment law. The firm – which now includes approximately twenty-five attorneys – represents

10   clients throughout the state of California, including labor unions and associated trust funds and

11   employees in employment law class actions and other representative cases as well as single and

12   multi-plaintiff cases. Over the last 25 years, representative cases in which the firm has served as

13   lead class counsel include – but are not limited to – Alexander v. FedEx Ground Package Systems,

14   Inc., U.S. District Court Northern District of California, Case No. 05-cv-38 EMC (challenging

15   independent contractor misclassification); In re FedEx Ground Package Systems Employment

16   Practices Litigation, U.S. District Court Northern District of Indiana, Case No. 05-MDL-1700

17   (MDL nationwide class action challenging independent contractor misclassification); Estrada v.

18   FedEx Ground Package Systems, Inc., Los Angeles Superior Court Case No. BC210130 (resulting

19   in $27 million class judgment paid to 207 California class members misclassified as independent

20   contractors); Vickery v. Cinema Seven Inc. dba the Mitchell Brothers O’Farrell Theatre, San

21   Francisco Superior Court Case No. 959610 (expense reimbursement, minimum wage and overtime

22   class action challenging independent contractor misclassification); LaBrie v. UPS Supply Chain

23   Solutions, U.S. District Court Northern District of California, Case No. 08-cv-3182 PJH (California

24   statewide class action/nationwide FLSA collective action challenging independent contractor

25   misclassification); Roberts v. Best Buy, Contra Costa County Superior Court, Case No. C-02-1642

26   (California manager misclassification overtime class action); Gilmer v. AC Transit, U.S. District

27   Court Northern District of California, Case No. 08-cv-05186 (FLSA collective action).

28
                                                       -2-
           DECLARATION OF JENNIFER KEATING ISO PLAINTIFFS’ MOTION FOR CONDITIONAL CLASS CERTIFICATION
                               AND ORDER TO FACILITATE COLLECTIVE ACTION NOTICE
                                          CASE NO. 3:16-CV-01231-WHO
       Case 3:16-cv-01231-WHO Document 182-1 Filed 04/19/19 Page 3 of 42




 1          3.       Prior to December 31, 2018, Beth Ross was the lead attorney representing Named

 2   Plaintiffs in this case. Ms. Ross has substantial experience in complex class actions, including in

 3   Alexander v. FedEx Ground Package Systems, Inc., In re FedEx Ground Package Systems

 4   Employment Practices Litigation, Estrada v. FedEx Ground Package Systems, Inc., and Vickery v.

 5   Cinema Seven Inc., referenced supra at paragraph 2. Ms. Ross retired from Leonard Carder on

 6   December 31, 2018 after more than 25 years with the firm. Prior to her retirement, Ms. Ross

 7   personally participated in all aspects of this litigation, including the mediation that led to the

 8   Settlement.

 9          4.       Since Ms. Ross’s retirement, I have taken over as lead attorney on this case. I have

10   more than ten years’ experience litigating wage and hour cases, including LaBrie v. UPS Supply

11   Chain Solutions referenced supra at paragraph 2; Aguilar v. Carey Limousine LA, Inc., JAMS Ref.

12   No. 1100059356 (Hon. Ronald Sabraw (Ret.)) (compelled arbitration of 16 misclassified

13   independent contractors’ claims under Labor Code § 2802, resulting in an award of over $2

14   million); and Ardon v. 3PD, Inc., U.S. District Court Central District of California, Case No. ED CV

15   13-01758-ODW (DTBx) (individual Labor Code claims and representative PAGA claim against

16   Defendant’s predecessor, discussed in more detail infra at paragraph 15.

17          5.       I have personally participated in all aspects of this litigation, including the initial

18   investigation, preparing the complaint, conditional certification of the FLSA claim, discovery,

19   preparing for class certification, preparing the mediation materials (including the damages analysis),

20   attending the mediation and concluding the Settlement Agreement, a true and correct copy of which

21   is attached as Exhibit 1 hereto. The parties are in the process of collecting signatures.

22          6.       The parties have engaged in extensive written and documentary discovery in this

23   matter. In response to Named Plaintiffs’ discovery requests, and after numerous discovery disputes,

24   XPO LM ultimately produced hundreds of thousands of documents. Named Plaintiffs deposed three

25   XPO LM corporate designees, the Senior Vice President responsible for operations in California,

26   and seven managers responsible for various markets throughout California, with depositions taking

27   place at various locations throughout California and in Atlanta, Georgia. Named Plaintiffs also

28   attended the deposition of a manager employed by one of XPO LM’s retail clients, which was taken
                                                        -3-
            DECLARATION OF JENNIFER KEATING ISO PLAINTIFFS’ MOTION FOR CONDITIONAL CLASS CERTIFICATION
                                AND ORDER TO FACILITATE COLLECTIVE ACTION NOTICE
                                           CASE NO. 3:16-CV-01231-WHO
       Case 3:16-cv-01231-WHO Document 182-1 Filed 04/19/19 Page 4 of 42




 1   in one of the related cases. My office also conducted extensive interviews with approximately 80

 2   individuals who opted into the collective action for the purpose of collecting information in support

 3   of class certification.

 4           7.       XPO LM obtained documentary discovery from the Named Plaintiffs as well as 26

 5   collective action opt-ins. Five of the 26 opt-ins initially served with document requests did not

 6   respond and had their FLSA claims dismissed. XPO LM selected five additional opt-ins, who had

 7   not all completed their document production at the time the parties reached a settlement. XPO LM

 8   deposed the Named Plaintiffs as well as several collective action opt-ins and several contractors

 9   who did not personally drive for XPO LM and are not part of any putative class in the related cases.

10           8.       The parties attended mediation on October 25, 2018, in San Francisco, and on

11   November 13, 2018, in Toronto, before mediator Michael Dickstein, Esq., a nationally recognized

12   class action wage and hour mediator. The case settled in principle late in the evening of the second

13   day of mediation, after the mediator issued a mediator’s proposal. Prior to the mediation, XPO LM

14   provided my office with a large volume of damages data regarding the work performed by the

15   putative Class Members. My office retained an expert to review and analyze the data provided to

16   estimate, inter alia, the hours worked and expenses incurred by putative Class members for the

17   purpose of building a damages model. We were preparing to file a motion for class certification on

18   December 14, 2018 if we could not resolve the case.

19           9.       Based on the information provided by XPO LM in advance of mediation, and the

20   damages model developed by the expert retained by my office, our best estimate of the maximum

21   verdict value of the Class’ potential recovery of all wages, expenses, interest and penalties,

22   assuming all factual and legal disputes would be resolved in favor and they would obtain the full

23   value of their claimed damages, was approximately $83 million. Thus, the $16.5 million settlement

24   amount represents approximately 20% of our best estimate of the absolute maximum value of the

25   case.

26           10.      Based on the information provided by XPO LM regarding days worked, I estimate

27   that the settlement will result in a payment of approximately $70 for each day worked by the

28   Settlement Class Members, with an additional $2.50 per day to the Collective Action Opt-Ins.
                                                         -4-
             DECLARATION OF JENNIFER KEATING ISO PLAINTIFFS’ MOTION FOR CONDITIONAL CLASS CERTIFICATION
                                 AND ORDER TO FACILITATE COLLECTIVE ACTION NOTICE
                                            CASE NO. 3:16-CV-01231-WHO
       Case 3:16-cv-01231-WHO Document 182-1 Filed 04/19/19 Page 5 of 42




 1   Estimated payments to the Settlement Class Members range from $70 to over $138,700, and

 2   average $14,222.82. The additional estimated payments to Collective Action Opt-Ins range from

 3   $2.50 to over $4,600, and average $1,530.61.

 4          11.      It is my professional opinion, based on my experience in wage and hour litigation,

 5   and based on my own independent investigation and evaluation and consultation with Named

 6   Plaintiffs and with my law partners and colleagues, that the proposed settlement fairly addresses all

 7   of the allegations of Defendant’s violations of the Labor Code and the FLSA and provides adequate

 8   monetary relief to Named Plaintiffs and the Class Members. I have assessed the risks and inherent

 9   delays if we were to continue with the litigation and believe that the Settlement is fair, reasonable,

10   and adequate in light of all known facts and circumstances, including the risk of significant delay,

11   defenses asserted by Defendant, and uncertainties regarding class certification, liability, and the

12   amount of damages that might be recovered.

13          12.      After the Settlement was reached, I contacted Settlement Services, Inc. (“SSI”),

14   KCC and Simpluris to obtain cost estimates for administering the Settlement. SSI provided the

15   lowest estimate. SSI acted as the administrator of the FLSA collective action notice procedure in

16   this case after conditional certification was granted in October 2016. My office is also currently

17   using SSI as the settlement administrator in a class action settlement against Bank of America on

18   behalf of California mortgage loan officers, McLeod v. Bank of America, U.S. District Court

19   Northern District of California, Case No. 3:16-cv-03294-EMC.

20          13.      The proposed cy pres recipient, Legal Aid at Work, is a non-profit organization

21   providing free legal employment services to low wage workers. Through its Wage Protection

22   program, Legal Aid at Work helps low-wage workers, such as the Class Members in this case, with

23   claims of violations including minimum wage, overtime, meal and rest period, unlawful deductions,

24   and unreimbursed business expenses. Leonard Carder has co-counseled with Legal Aid at Work on

25   two wage and hour cases in recent years. One of the partners at Leonard Carder is on the Legal Aid

26   at Work Board of Directors and several Leonard Carder attorneys volunteer at workers’ rights

27   clinics operated by Legal Aid at Work.

28
                                                       -5-
           DECLARATION OF JENNIFER KEATING ISO PLAINTIFFS’ MOTION FOR CONDITIONAL CLASS CERTIFICATION
                               AND ORDER TO FACILITATE COLLECTIVE ACTION NOTICE
                                          CASE NO. 3:16-CV-01231-WHO
       Case 3:16-cv-01231-WHO Document 182-1 Filed 04/19/19 Page 6 of 42




 1          14.      I have reviewed Leonard Carder’s billing records in this case and, as of February 28,

 2   2019, our lodestar amount is approximately $2,599,442.07, which is comprised of a total of 3,889.4

 3   attorney hours billed at conservative market hourly rates from $440 to $860, 829.9 paralegal/law

 4   clerk hours at $225 per hour, and costs in the amount of $125,565.57.

 5          15.      I personally participated in prior litigation against XPO LM predecessor 3PD, Inc.,

 6   Ardon v. 3PD, Inc., U.S. District Court Central District of California, Case No. ED CV 13-01758-

 7   ODW (DTBx), in which we asserted Labor Code claims similar to those being asserted here on

 8   behalf of seven individuals as well as a representative claim for civil penalties and underpaid wages

 9   pursuant to the California Private Attorney General Act (“PAGA”) set forth in California Labor

10   Code § 2698 et seq. The Ardon case resulted in a confidential settlement on behalf of the seven

11   individual plaintiffs and the following distribution to the similarly situated aggrieved employees:

12
        •   Total settlement fund: $1,000,000 (of which $45,000 was paid to the State of California and
13          $955,000 was paid to the employees);

14      •   Total number of class members: 211;
15      •   Total number of class members to whom notice was sent: notice was sent to all 211
16          similarly situated aggrieved employees, and 13 notice packets were ultimately undeliverable;

17      •   Method of notice: first class mail;

18      •   Claim forms submitted: 149 (71% of the total class);
19
        •   Average recovery: $6,409.40 per similarly situated aggrieved employee;
20
        •   Administrative costs:    Defendant deposited $25,000 into the fund for settlement
21          administration, and any remainder reverted to Defendant, the administrative costs did not
            come out of the $1,000,000 settlement fund;
22

23      •   Attorneys’ fees and costs: $500,000.

24   The Ardon PAGA settlement covered the time period between September 26, 2012 and February

25   26, 2015, and involved a limited release for civil penalties under Labor Code §§ 558 and 2698 et

26   seq. A number of Settlement Class Members in the instant case also participated in the Ardon

27   PAGA settlement.

28
                                                        -6-
            DECLARATION OF JENNIFER KEATING ISO PLAINTIFFS’ MOTION FOR CONDITIONAL CLASS CERTIFICATION
                                AND ORDER TO FACILITATE COLLECTIVE ACTION NOTICE
                                           CASE NO. 3:16-CV-01231-WHO
       Case 3:16-cv-01231-WHO Document 182-1 Filed 04/19/19 Page 7 of 42




 1           16.      I have been advised by counsel for Defendant that Defendant XPO LM will, no later

 2   than 10 days after the proposed Settlement Agreement and Release of claims is filed in this Court,

 3   serve upon the appropriate State Officials of each state in which a class member resides, as well as

 4   the appropriate Federal official, a notice of the proposed settlement that comports with 28 U.S.C. §

 5   1715(b).      Based on the addresses currently known to defendant, notices will be sent to the

 6   appropriate officials in approximately 38 states.

 7          I declare under penalty of perjury under the laws of the State of California and under the

 8   laws of the United States that the foregoing is true and correct.

 9          Executed this 18th day of April, 2019 in Oakland, California.

10
                                                            /s/ Jennifer Keating
11                                                          Jennifer Keating
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        -7-
            DECLARATION OF JENNIFER KEATING ISO PLAINTIFFS’ MOTION FOR CONDITIONAL CLASS CERTIFICATION
                                AND ORDER TO FACILITATE COLLECTIVE ACTION NOTICE
                                           CASE NO. 3:16-CV-01231-WHO
Case 3:16-cv-01231-WHO Document 182-1 Filed 04/19/19 Page 8 of 42




                                               EXHIBIT 1
      Case 3:16-cv-01231-WHO Document 182-1 Filed 04/19/19 Page 9 of 42




               SETTLEMENT AGREEMENT AND RELEASE OF CLAIMS

        This Settlement Agreement and Release of Claims (“Agreement”) is entered into by
plaintiffs, RONNEL CARTER, the estate of JUAN ESTRADA, the estate of JERRY GREEN,
BURL MALMGREN, BILL McDONALD, and JOEL MORALES individually and on behalf of
the Settlement Class, as defined below, and defendant, XPO LAST MILE, INC. This Agreement
is subject to approval of the Court pursuant to Rule 23(e) of the Federal Rules of Civil Procedure,
and is made for the sole purpose of attempting to consummate settlement of this Action on a
classwide basis subject to the following terms and conditions. As detailed below, in the event the
Court does not enter an order granting final approval of the Settlement for any reason, this
Agreement shall be void and shall be of no force or effect.

I.     DEFINITIONS

       1.      “Action” shall mean the civil action filed on March 11, 2016, by Ron Carter, Juan
Estrada, Jerry Green, Burl Malmgren, Bill McDonald, and Joel Morales against Defendant XPO
LM in the United States District Court for the Northern District of California under Case No. 3:16-
cv-01231-WHO.

        2.       “Carrier” shall mean any person who (a) entered into a Delivery Service Agreement
either in his or her individual capacity or through a business entity with XPO LM or 3PD, and (b)
according to XPO LM’s records was a driver who performed delivery services pursuant to that
Delivery Service Agreement, and (c) performed a portion of those delivery services within the
state of California during the Class Period.

       3.    “Class Counsel” shall mean Leonard Carder, LLP (Jennifer Keating and Amy
Endo) 1330 Broadway, Suite 1450, Oakland, CA 94612.

      4.       “Class Counsel Fees and Expenses” shall mean Class Counsel’s attorney fees and
expenses as set forth in Section III(6).

        5.      “Class Notice” shall mean the Notice of Proposed Class Action Settlement, as set
forth in the form of Exhibit A attached hereto, or as otherwise approved by the Court, which is to
be mailed to Settlement Class Members.

        6.      “Class Representatives” shall mean Plaintiffs Ron Carter, the estate of Juan Estrada,
the estate of Jerry Green, Burl Malmgren, Bill McDonald, and Joel Morales.

        7.      “Class Period” shall mean the period of time from March 12, 2012, through the
earlier of the one hundredth day after mediation date of November 13, 2018 (February 21, 2019)
or the date the Court grants preliminary approval of the settlement and authorizes distribution of
the Class Notice.

       8.      “Collective Action Opt-Ins” shall mean each and every Settlement Class Member
who timely and validly provided their consent to become a party plaintiff pursuant to the Court’s
Order Granting Conditional Certification (Dkt. No. 61) and Order Approving Form of Notice (Dkt.
No. 66), unless their federal claims were subsequently dismissed with prejudice for failure to
respond to discovery.


                                                 1
      Case 3:16-cv-01231-WHO Document 182-1 Filed 04/19/19 Page 10 of 42




         9.     “Complaint” and “Operative Complaint” shall mean the First Amended Complaint
filed in the United States District Court for the Northern District of California on June 9, 2016, in
this Action.

        10.     “Contract Day” shall mean each day during the Class Period that the Carrier is
identified as having provided delivery services for XPO LM in the State of California pursuant to
the Carrier’s Delivery Service Agreement.

       11.     “Court” shall mean the United States District Court for the Northern District of
California.

       12.     “Cy Pres Amount” shall mean the aggregate amount of the checks distributed to
Settlement Class Members that are not cashed within the time established in Section VI(10).

       13.     “Defendant” shall mean XPO Last Mile, Inc.

        14.    “Defendant Releasees” shall mean Defendant, Defense Counsel, and Defendant’s
present and former parent companies, subsidiaries, divisions, related or affiliated companies,
successors, predecessors, related companies, and joint ventures, and each of their present and
former owners, shareholders, officers, directors, employees, consultants, agents, attorneys,
insurers, accountants, auditors, advisors, representatives, pension and welfare benefit plans, plan
fiduciaries, administrators, trustees, general and limited partners, predecessors, successors and
assigns, any individual or entity which could be jointly liable on behalf of the forgoing, and all
other persons acting under the supervision, direction, control or on behalf of any of the foregoing.

       15.    “Defense Counsel” shall mean Jackson Lewis, P.C. (Fraser A. McAlpine and Adam
L. Lounsbury, pro hac vice) 500 California Street, 9th Floor, San Francisco, CA 94111.

        16.     “Delivery Service Agreement” shall mean the agreement (a) entered into between
XPO LM or 3PD, and a Carrier, either in his or her individual capacity or through a business entity,
and (b) typically entitled Delivery Service Agreement in which the contractual terms regarding the
Carrier’s provision of delivery services were memorialized.

         17.   “Effective Date” shall be the date when all of the following events have occurred:
(a) this Agreement has been executed by all Parties and by Class Counsel and Defense Counsel;
(b) the Court preliminary approves this Agreement; (c) Class Notice has been given as provided
in this Agreement; (d) the Court has held a final approval hearing and entered a final order and
judgment certifying the Settlement Class and approving this Settlement; and (e) the later of the
following events: the expiration of the period for filing any appeal, writ, or other appellate
proceeding opposing the Settlement has elapsed without any appeal, writ or other appellate
proceeding having been filed; or the dismissal of any appeal, writ, or other appellate proceeding
opposing the Settlement with no right to pursue further remedies or relief; or any appeal, writ, or
the issuance of such other final appellate order upholding the Court's final order with no right to
pursue further remedies or relief.

        18.    “Final Approval Date” shall mean the date upon which the Court enters an order
finally approving the fairness, reasonableness and adequacy of the Settlement.



                                                 2
      Case 3:16-cv-01231-WHO Document 182-1 Filed 04/19/19 Page 11 of 42




        19.     “Individual Settlement Amount” shall mean the amount which is ultimately
distributed to each Settlement Class Member pursuant to the distribution formula established by
Section VI.

      20.      “LWDA” shall mean the state of California Labor & Workforce Development
Agency.

        21.   “LWDA Payment” shall mean the funds allocated from the PAGA Payment to be
paid to the LWDA.

        22.     “Net Settlement Amount” shall mean the Settlement Fund less amounts allocated
to resolve the overtime claims of the conditionally certified FLSA class, Class Counsel Fees and
Expenses, the LWDA Payment, Settlement Administrator Fees, and Service Awards. The Net
Settlement Amount shall be available for paying Individual Settlement Amounts to Settlement
Class Members.

       23.    “Opt-Outs” shall mean any and all persons who timely and validly request
exclusion from the Settlement Class in accordance with the terms of the Class Notice or as
otherwise approved by the Court.

       24.    “Opt-Out Request” shall mean a timely and valid request for exclusion from the
Settlement Class in accordance with the terms of the Class Notice or as otherwise approved by the
Court.

        25.    “PAGA Payment” shall mean the funds allocated from the Settlement Class Fund
for the settlement and full release of any and all claims for civil penalties that could have been
made in this Action by the Settlement Class Members under the Private Attorneys’ General Act.

       26.     “Parties” shall mean the Class Representatives and Defendant.

       27.     “Preliminary Approval Date” shall mean the date upon which the Court enters an
order preliminarily approving this Settlement.

       28.     “Released Claims” shall mean the Release of Claims by Settlement Class Members
and Release by Collective Action Opt-Ins, and Release of Claims by Class Representatives as
described in Section IV (1)-(3) herein.

       29.      “Service Award” shall mean any additional monetary payment provided to the
Class Representatives for their efforts and risks taken on behalf of the Settlement Class in this
Action as set forth below.

        30.     “Settlement” shall mean the settlement between the Parties, which is memorialized
in this Settlement Agreement and Release of Claims, including any attached exhibits.

        31.   “Settlement Administrator” shall mean the administrator that the parties select to
provide Class Notice to the Settlement Class and to otherwise administer the settlement according
to this Agreement following receipt of bids from the following settlement administration firms:
Settlement Services, Inc. (SSI), Simpluris, Inc. and KCC.


                                                3
      Case 3:16-cv-01231-WHO Document 182-1 Filed 04/19/19 Page 12 of 42




         32.    “Settlement Class” shall mean the Class Representatives and Carriers as defined
herein. If any member of the Settlement Class provided delivery services in the name of a business
entity, the business entity shall be considered one and the same as the individual person for all
purposes of this Settlement. Consistent with the Order Defining the Respective Classes (Dkt. No.
101), the Settlement Class does not include individuals who provided delivery services for a
Carrier, and did not enter into a Delivery Service Agreement. Membership in the Settlement Class
is limited to the Contract Days during the Class Period.

       33.      “Settlement Class Member” shall mean any person who is a member of the
Settlement Class or if such person is incompetent or deceased, the person’s legal guardian,
executor, heir, or successor-in-interest.

       34.     “Settlement Fund” shall mean the gross amount of $16,500,000.00 (sixteen million
five hundred thousand and 00/100 dollars), which will be established as described below, and
which represents full payment for the Released Claims, including the PAGA Payment, LWDA
Payment, Class Counsel Fees and Expenses, Service Awards, aggregate Individual Settlement
Amounts, and any Cy Pres Amount. The Defendant’s share of any applicable payroll taxes will
be paid to the Settlement Administrator separate and apart from the Settlement Fund, and the
Settlement Administrator will remit such taxes to the appropriate authorities on behalf of the
Settlement Fund.

      35.      “Settlement Class Member Information” shall mean, for each Settlement Class
Member: (1) his or her name; (2) last known home address; (3) dates of service; (4) telephone
number, if available; and (5) email address, if available.

       36.     “XPO LM” shall mean Defendant XPO Last Mile, Inc.

II.    BACKGROUND

         1.    Procedural History. Plaintiffs commenced this lawsuit on March 11, 2016, by
filing a complaint in United States District Court for the Northern District of California. Plaintiffs
allege that Defendant violated various California and federal wage and hour laws. Plaintiffs
subsequently amended their complaint on June 9, 2016 (First Amended Complaint, Dkt. No. 33),
which Defendant Answered on June 24, 2016.

         On August 10, 2016, Plaintiffs moved to conditionally certify a class of Carriers and
facilitate collective action notice (Dkt. No. 49). Defendant opposed the motion for conditional
certification on August 31, 2016, and Plaintiffs submitted their reply in further support of the
motion on September 14, 2016. The Court granted conditional certification on September 28,
2016, followed by an order filed on October 3, 2016 (Dkt. Nos. 60, 61). Notice of conditional
certification was issued and approximately one hundred and fifteen (115) consents were received
from the Opt-Ins (Dkt. No. 139).

        Thereafter, this Action was related to two others (Dkt. No. 83), and the parties involved in
all three cases stipulated to, and the Court issued, an Order Defining the Respective Classes in the
three related cases (Dkt. No. 101). Thereafter the parties engaged in extensive discovery described
below.



                                                  4
      Case 3:16-cv-01231-WHO Document 182-1 Filed 04/19/19 Page 13 of 42




       The Parties attended mediation of this Action on October 25, 2018, in San Francisco, and
on November 13, 2018, in Toronto, before mediator Michael Dickstein, Esq., a nationally
recognized class action wage and hour mediator. The case settled in principle during the second
day of mediation.

       2.     Class Representatives’ Claims. The Action alleges Defendant misclassified the
Settlement Class Members as independent contractors and asserts claims for alleged violations of
the Fair Labor Standards Act, California’s Wage Laws, California’s Labor Code, California’s
Unfair Business Practices Act and sought penalties pursuant to California’s Private Attorneys
General Act. Specifically, the Class Representatives assert the following claims:

           a. failure to pay FLSA overtime (29 U.S.C. §§201 et seq.);

           b. failure to pay FLSA minimum wage (29 U.S.C. §206);

           c. failure to pay California minimum wage (Labor Code §§1182.11, 1194; IWC Wage
              Order 9);

           d. failure to pay California overtime (Labor Code §§510, 1194; IWC Wage Order 9);

           e. reimbursement of employment expenses (Labor Code § 2802);

           f. unlawful deductions from wages (Labor Code §§221, 223, Wage Order 9);

           g. failure to provide meal periods (Labor Code §§226.7, 512, Wage Order 9);

           h. failure to authorize and permit rest periods (Labor Code §§226.7, Wage Order 9);

           i. failure to furnish accurate wage statements (Labor Code §§226, 226.3, Wage Order
              9);

           j. waiting time penalties (Labor Code §§201-203);

           k. violations of California’s Unfair Competition Law (Bus. & Professions Code §§
              17200, et seq.);

           l. civil penalties under the Private Attorneys General Act (Labor Code §§ 2698, et
              seq.).

         The Class Representatives believe that they have meritorious claims based on these alleged
violations of California and federal law, and that class certification is appropriate because the
requisites for class certification can be satisfied. Defendant has denied and continues to deny any
liability to the Class Representatives and the Settlement Class and has raised various defenses to
the claims.

        3.      Discovery, Investigation, and Research.            Class Counsel conducted an
investigation into the facts during the prosecution of the Action. This discovery and investigation
has included, among other things (a) multiple meetings and conferences with the Class



                                                5
      Case 3:16-cv-01231-WHO Document 182-1 Filed 04/19/19 Page 14 of 42




Representatives; (b) inspection and analysis of documents produced by the Class Representatives
and Defendant; (c) deposing eleven of Defendant’s managers, defending the depositions of all
Class Representatives and six putative class members, and attending the depositions of four third
parties, (d) analysis of the legal positions taken by Defendant; (e) investigation into the viability
of class treatment of the claims asserted; (f) extensive analysis of class-wide damages, including
the analysis of millions of lines of data related to the delivery activities of the Carriers throughout
the class period in the state of California; (g) research of the applicable law with respect to the
claims and potential defenses thereto; (h) serving and responding to discovery requests; (i)
conducting wide-ranging electronic discovery which resulted in the production and review of
hundreds of thousands of documents and reports; and (j) participating in two full-day mediation
sessions.

        The Class Representatives have vigorously prosecuted this case, and Defendant has
vigorously contested it. The Parties have engaged in sufficient investigation and discovery to
assess the relative merits of the claims and of Defendant’s defenses available to them.

        4.      Allegations of the Class Representatives and Benefit of Settlement. The factual
investigation, discovery, and litigation conducted in this matter, which included extensive
preparation for mediation, as well as discussions between Class Counsel and Defense Counsel
have been adequate to give the Class Representatives and Class Counsel a sound understanding of
the merits of their positions and to evaluate the worth of the Claims of the Settlement Class. This
Agreement was reached after arm’s-length bargaining over the course of two days of intensive
mediation. The discovery conducted in this Action and the information exchanged by the Parties
through settlement discussions and mediation are sufficient to reliably assess the merits of the
Parties’ respective positions and to compromise the issues on a fair and equitable basis.

        The Class Representatives and Class Counsel believe that the allegations and contentions
asserted in the Action have merit. However, the Class Representatives and Class Counsel
recognize and acknowledge the expense and delay of continued lengthy proceedings necessary to
prosecute the Action against Defendant through trial and through appeals. Class Counsel has taken
into account the uncertain outcome of the litigation, the risk of continued litigation in complex
actions such as this, as well as the difficulties and delays inherent in such litigation, and the
potential difficulty of demonstrating damages for the class. Class Counsel is mindful of the
potential problems of proof under, and possible defenses to, the Claims alleged in the Action.

        Class Counsel believes that this Agreement confers substantial benefits upon the Class
Representatives and the Settlement Class Members and that an independent review of this
Agreement by the Court in the approval process will confirm this conclusion. Based on their own
independent investigation and evaluation, Class Counsel has determined that the Agreement is in
the best interests of the Class Representatives and the Settlement Class Members.

         5.      Defendant’s Denial of Wrongdoing and Liability. Defendant has denied and
continues to deny each and all of the claims and contentions alleged by the Class Representatives
in the Action. Defendant has expressly denied and continues to deny all charges of wrongdoing
or liability against it arising out of any of the conduct, statements, acts or omissions alleged in the
Action. Defendant contends that it complied in good faith with California laws, properly classified
the Class Representatives and Settlement Class Members under applicable state and federal law,


                                                  6
       Case 3:16-cv-01231-WHO Document 182-1 Filed 04/19/19 Page 15 of 42




and has dealt legally and fairly with Class Representatives and Settlement Class Members.
Defendant further denies that, for any purpose other than settling this Action, these claims are
appropriate for class or representative treatment. Nonetheless, Defendant has concluded that
further proceedings in the Action would be protracted and expensive and that it is desirable that
the Action be fully and finally settled in the manner and upon the terms and conditions set forth in
this Agreement in order to dispose of burdensome and protracted litigation and to permit the
operation of Defendant’s business without further expensive litigation and the distraction and
diversion of its personnel with respect to matters at issue in the Action. Defendant has also taken
into account the uncertainty and risks inherent in any litigation, especially in complex cases such
as the Action. Defendant has, therefore, determined that it is desirable and beneficial to it that the
Action be settled in the manner and upon the terms and conditions set forth in this Agreement.

        6.      Intent of Agreement. The Agreement set forth herein intends to achieve the
following: (1) entry of an order preliminarily and finally approving the Agreement; (2) entry of
judgment and dismissal with prejudice of the Action; and (3) discharge of Defendant Releasees
from liability for any and all of the Released Claims.

III.    SETTLEMENT CONSIDERATION

         1.     Settlement Fund. The Settlement Fund shall not exceed or be less than the
aggregate sum of $16,500,000.00 (sixteen million five hundred thousand and 00/100 dollars). The
Settlement Fund shall constitute adequate consideration for the Agreement and will be made in
full and final settlement of: (a) the PAGA Payment, including the LWDA Payment; (b) the
Released Claims, (c) the Class Counsel Fees and Expenses; (d) the Service Awards; (e) amounts
allocated to resolve the overtime claims of the conditionally certified FLSA class; (e) the aggregate
of all Individual Settlement Amounts; (f) the Settlement Administrator Fees and Costs; (g) the Cy
Pres Amount, if any; and (h) any other obligation of Defendant under this Agreement. Under no
circumstances shall Defendant be required to pay more than the Settlement Fund for any reason
whatsoever related to or under this Agreement. In addition to the Settlement Fund, Defendant
shall separately pay to the Settlement Administrator, its share of all applicable payroll taxes on
amounts treated as wages.

        2.     Size of the Settlement Class. The agreement is entered into expressly based on
Defendant’s representation that, as of November 13, 2018, the number of unique Carriers operating
during the Class Period is approximately 847.

        3.     Service Awards for the Class Representatives. The Class Representatives may
petition the Court to approve a Service Award to compensate each of them for their efforts on
behalf of the Settlement Class in this Action, including assisting in the investigation, participating
in discovery, and consulting with Class Counsel regarding all aspects of the litigation and
settlement.

       Each Service Award shall not exceed $20,000.00 (twenty thousand and 00/100 dollars) for
each of the named plaintiffs, which amounts to $120,000.00 (one hundred and twenty thousand
and 00/100 dollars) in the aggregate. Defendant shall not oppose any request by Class
Representatives seeking Service Awards in such amounts. Any Service Award approved by the
Court shall be paid to the Class Representatives from the Settlement Fund and shall be in addition


                                                  7
      Case 3:16-cv-01231-WHO Document 182-1 Filed 04/19/19 Page 16 of 42




to any distribution to which they may otherwise be entitled as Settlement Class Members. Such
Service Award shall not be considered wages, and the Settlement Administrator shall issue the
Class Representatives a Form 1099 reflecting such payment. Each Class Representative shall be
responsible for the payment of any and all taxes with respect to his Service Award and shall hold
Defendant Releasees harmless from any and all liability with regard thereto.

        4.      Payment to Settlement Class Members. Each Settlement Class member shall be
eligible to receive payment of the Individual Settlement Amount, which is a share of the Net
Settlement Amount based on the distribution formula set forth in Section VI(7)(b), below.

        5.     Each Settlement Class Member, including the Class Representatives, shall be
responsible for the payment of any and all taxes with respect to his or her Individual Settlement
Amount, except for the Defendant’s share of any applicable payroll taxes on amounts treated as
wages. Defendant shall have no responsibility for deciding the validity of the Individual
Settlement Amounts or any other payments made pursuant to this Settlement, shall have no
involvement in or responsibility for the determination or payment of taxes and required
withholdings, if any, and shall have no liability for any errors made with respect to the calculation
of any Individual Settlement Amounts.

        Settlement Class Members represent and understand that they shall be solely responsible
for any and all tax obligations associated with their respective Individual Settlement Amounts. All
Individual Settlement Amounts shall be deemed to be paid to Settlement Class Members solely in
the year in which such payments are actually received by the Settlement Class Members. It is the
intent of this Agreement that the Individual Settlement Amounts are the sole payments to be made
to the Settlement Class Members, and that the Settlement Class Members are not entitled to any
new or additional compensation or benefits as a result of having received the Individual Settlement
Amount.

        6.      Class Counsel Fees and Expenses. As part of the motion for final approval of the
Settlement, Class Counsel may submit an application for an award of Class Counsel Fees and
Expenses not to exceed 30% of the Settlement Fund (or $4,950,000.00 (four million nine hundred
fifty and 00/100 dollars)). Defendant agrees not to object to any such fee, cost or expense
application in this amount. As a condition of this Agreement, Class Counsel has agreed to pursue
fees and expenses in a manner consistent with this Section. Any Class Counsel Fees and Expenses
awarded by the Court shall be paid from the Settlement Class Fund and shall not constitute
payment to any Settlement Class Members. If Class Counsel fees are reduced by the Court and
Class Counsel Fees and Expenses is less than set forth above, the amount of the reduction ordered
by the Court will be added to the Settlement Fund and shall not revert to XPO LM.

       The Class Counsel Fees and Expenses approved by the Court shall encompass: (a) all work
performed and costs and expenses incurred by, or at the direction of, any attorney purporting to
represent the Settlement Class related to this Action; (b) all work to be performed and costs to be
incurred in connection with approval of the Agreement; and (c) all work to be performed and costs
and expenses, if any, incurred by Class Counsel in connection with administering the Settlement
through the Effective Date.




                                                 8
      Case 3:16-cv-01231-WHO Document 182-1 Filed 04/19/19 Page 17 of 42




        7.      PAGA Payment. A portion of the Settlement Fund shall be allocated for the
settlement and release of any and all claims for civil penalties that could have been made under
the California Private Attorneys General Act of 2004, Labor Code § 2698, et seq. by the Settlement
Class Members in this Action. The parties agree that $24,000.00 (twenty four thousand and
00/100 dollars) shall be allocated to this portion of the release. Seventy five percent (75%) of the
PAGA Payment will be paid to the LWDA and the remaining twenty five percent (25%) will be
distributed to the Settlement Class members as part of the Net Settlement Amount described in
Section VI(7)(a), below. This division, and distribution to the LWDA is made pursuant to
California Labor Code § 2699. The parties acknowledge that that the Agreement must be approved
by the Court and Defendant will provide a copy of the Agreement to the LWDA at the time the
Agreement is submitted to the Court for Approval.

        8.     Settlement Administrator Fees and Costs. The parties agree to designate either
SSI, Simpluris or KCC as the Settlement Administrator, based on an evaluation of the bids received
from them. From the Settlement Class Fund, the fees and costs payable to the Settlement
Administrator to effectuate the administration of the settlement are not to exceed $50,000.00. If,
and to the extent that, the fees charged by the Settlement Administrator are less than $50,000.00,
the balance will be added to the Net Settlement Fund and shall not revert to XPO LM.

IV.    RELEASES AND WAIVERS

        1.      Release of Claims by Settlement Class Members. Upon the Effective Date, all
Settlement Class Members shall fully, finally, irrevocably, unconditionally, and forever release,
and discharge XPO LM and Defendant Releasees or any of them, from all claims, actions, causes
of action, administrative claims, demands, debts, damages, penalties, costs, interest, attorneys’
fees, obligations, judgments, expenses, or liabilities, in law or in equity, whether now known or
unknown, contingent or absolute, which: (i) are owned or held by Settlement Class Members
and/or by their affiliated business entities (if any), or any of them, as against Defendant Releasees,
or any of them; and (ii) which were asserted in Plaintiffs’ Operative Complaint or, whether or not
asserted, which could have been asserted in this Action arising out of the factual allegations set
forth in the Operative Complaint and that are related to, or arise from, the employment
classification of the Settlement Class at law or in equity by XPO LM during the Class Period under
the statutory or common law of California and/or any local law, statute, ordinance or regulation
within the State of California.

The Released Claims include, without limitation, all rights and claims under California wage
payment laws and wage and hour related claims, demands, rights, liabilities, and/or causes of
action of any nature and description whatsoever for wages, benefits, taxes, compensation,
damages, costs, penalties, liquidated damages, treble damages, punitive damages, interest, attorney
fees, litigation costs, restitution, equitable relief, or other relief, and any claims of alleged unjust
and/or improper (1) classification as an independent contractor and/or non-employee exempt from
state minimum wage and/or overtime laws, or any other alleged misclassification under state laws
or any alleged misclassification related to other employment-related claims; (2) deductions from
compensation and/or wages; (3) failure to pay minimum wages; (4) failure to provide proper pay
stubs or other records related to hours worked, wages earned, and/or payroll deductions; (5) failure
to pay, indemnify, and/or reimburse for work-related expenses; (6) failure to pay all wages when
due; (7) failure to calculate and/or pay overtime compensation; (8) failure to keep and maintain


                                                   9
      Case 3:16-cv-01231-WHO Document 182-1 Filed 04/19/19 Page 18 of 42




any records required to be kept or maintained under state wage and hour laws; (9) retaliation;
and/or (10) enrichment in any manner of Defendant by any conduct alleged or that could have
been alleged in this Action. This release specifically includes, but is not limited to claims under
California Labor Code, California Code of Civil Procedure, California Business & Professions
Code, and California’s Labor Code Private Attorneys General Act of 2004, and any applicable
IWC Wage Order.

         2.      Release by Collective Action Opt-Ins. In addition to the releases given in Section
IV(1) above, and upon the Effective Date, those Settlement Class Members who are Collective
Action Opt-Ins, shall fully, finally, irrevocably, unconditionally, and forever release, and discharge
XPO LM and Defendant Releasees or any of them, from any and all claims, demands, rights,
liabilities, and/or causes of action of any nature and description whatsoever, whether known or
unknown, at law or in equity, whether concealed or hidden, under the Fair Labor Standards Act
(“FLSA”), which were asserted in Plaintiffs’ Operative Complaint or, whether or not asserted,
which could have been asserted in this Action arising out of the factual allegations set forth in the
Operative Complaint and that are related to, or arise from, the employment classification of the
Collective Action Opt-Ins by XPO LM during the Class Period.

         On the back of each Individual Settlement Amount check that is issued to Collective Action
Opt-Ins, the following language shall appear that will be an agreement that he/she has been paid
in full for any and all FLSA and California State wage and hour claims he/she might have had
against Defendant: “By endorsing this check, I am providing opt-in consent to release all FLSA
claims covered by the Settlement in addition to the release of all claims covered by the Settlement.”

        For those Settlement Class Members who are not members of the conditionally certified
FLSA class, whether or not they were issued a notice pursuant to this Court’s Order Granting
Conditional Certification (Dkt. No. 61) and Order Approving Form of Notice (Dkt. No. 66), the
back of each Individual Settlement Amount check shall contain the following language that will
be an agreement that he/she has been paid in full for any and all California State wage and hour
claims he/she might have had against Defendant, and consent to the release provided in Section
IV(1): “By endorsing this check, I provide consent to release all claims covered by the Settlement.”

        3.      Release of Claims by Class Representatives. The Class Representatives, on
behalf of themselves, and any business entities through which they performed services on behalf
of Defendant, and their heirs, executors, administrators, and representatives, shall and does hereby
forever release, discharge and agree to hold harmless the Defendant Releasees from any and all
charges, complaints, claims, liabilities, obligations, promises, agreements, controversies, damages,
actions, causes of action, suits, rights, demands, costs, losses, debts and expenses (including
attorney fees and costs), known or unknown, at law or in equity, which each may now have or may
have after the signing of this Agreement, against Defendant arising out of or in any way connected
with the work that each performed for XPO LM including, the Released Claims, claims that were
asserted or could have been asserted in the Action, and any and all transactions, occurrences, or
matters between the parties occurring prior to the Effective Date. Without limiting the generality
of the foregoing, this release shall include, but not be limited to, any and all claims under the (a)
Americans With Disabilities Act, as amended; (b) Title VII of the Civil Rights Act of 1964, as
amended; (c) the Civil Rights Act of 1991; (d) 42 U.S.C. § 1981, as amended; (e) age
discrimination claims under the Age Discrimination in Employment Act and the Older Workers


                                                 10
      Case 3:16-cv-01231-WHO Document 182-1 Filed 04/19/19 Page 19 of 42




Benefit Protection Act; (f) the Fair Labor Standards Act, as amended; (g) the Equal Pay Act; (h)
the Employee Retirement Income Security Act, as amended; (i) the Consolidated Omnibus Budget
Reconciliation Act; (j) the Rehabilitation Act of 1973; (k) the Family and Medical Leave Act; (l)
the Civil Rights Act of 1966; and (m) any and all other federal, state and local statutes, ordinances,
regulations, rules and other laws, and any and all claims based on constitutional, statutory,
common law or regulatory grounds as well as any other claims based on theories of wrongful or
constructive discharge, breach of contract or implied contract, fraud, misrepresentation,
promissory estoppel or intentional and/or negligent infliction of emotional distress, or damages
under any other federal, state or local statutes, ordinances, regulations, rules or laws. This release
is for any and all relief, no matter how denominated, including, but not limited to, back pay, front
pay, vacation pay, bonuses, compensatory damages, tortious damages, liquidated damages,
punitive damages, damages for pain and suffering, and attorney fees and costs, and the Class
Representatives hereby forever release, discharge and agree to hold harmless the Defendant
Releasees from any and all claims for attorney fees and costs arising out of the matters released in
this Settlement.

        4.      Waiver of California Civil Code Section 1542. The Class Representatives
specifically acknowledge that each is aware of and familiar with the provisions of California Civil
Code § 1542, which provides as follows:

               A general release does not extend to claims which the creditor
               does not know or suspect to exist in his or her favor at the time
               of executing the release, which if known by him or her must have
               materially affected his or her settlement with the debtor.

         The Class Representatives, being aware of this section, hereby expressly waive and
relinquish all rights and benefits they may have under this section as well as any other statutes or
common law principles of a similar effect. The Class Representatives may hereafter discover
facts in addition to or different from those which are now known or believed to be true, but stipulate
and agree that, upon the Effective Date, they shall and hereby fully, finally and forever settle and
release any and all claims against Defendant, known or unknown, suspected or unsuspected,
contingent or non-contingent, which now exist, or heretofore have existed, upon any theory of law
or equity and without regard to the subsequent discovery or existence of such different or
additional facts.

V.     PROCEDURE FOR COURT APPROVAL AND RELATED NOTICES

       1.       Preliminary Approval. Class Counsel will submit this Agreement to the Court
along with an uncontested Motion for Preliminary Approval of the Settlement to which the Parties
have mutually agreed, and which shall include the proposed Class Notice to be sent to Settlement
Class Members. Each party shall cooperate to present the Agreement to the Court for preliminary
approval in a timely fashion.

       2.     Certification of Settlement Class. Class Counsel will submit to the Court an
uncontested motion to preliminarily certify, for settlement purposes only, a Settlement Class of
individuals who are each a Carrier, as that term is defined in Section I(2).




                                                 11
      Case 3:16-cv-01231-WHO Document 182-1 Filed 04/19/19 Page 20 of 42




        3.      Appointment of Settlement Administrator. The parties will request that the
Court appoint one of the three bidders (SSI, Simpluris, or KCC) as the Settlement Administrator
to perform the following functions in accordance with the terms of this Agreement, the Preliminary
Approval Order, and the Final Approval Order:

           a. Provide for the Class Notice in a form substantially the same as the documents
              attached as Exhibit A, to be sent by first class mail and, where possible, email, to
              all Settlement Class Members identified by Defendant;

           b. Receive and evaluate any Opt-Out Requests from Settlement Class Members;

           c. Provide to Defense Counsel and Class Counsel, 14 days after the first mailing of
              the Class Notice and then updated every 14 days thereafter, a list of the names and
              addresses of all Settlement Class Members who have submitted Requests for
              Exclusion along with copies of the Opt-Out Requests;

           d. Forward any objections to the Settlement it receives to Class Counsel, for filing
              with the Court;

           e. Mail settlement payments to Settlement Class Members in accordance with Section
              VI(6)-(9) of this Agreement;

           f. Mail payment(s) for attorneys’ fees and costs to Class Counsel, as ordered by the
              Court in the Final Approval Order, in accordance with Section VI(3) of this
              Agreement;

           g. Mail the PAGA payment to the LWDA, as ordered by the Court in the Final
              Approval Order, in accordance with Section VI(4) of this Agreement;

           h. Mail Service Awards to Class Representatives as ordered by the Court in the Final
              Approval Order, in accordance with Section VI(5) of this Agreement;

           i. Establish, designate and maintain the Settlement Fund as a “qualified settlement
              fund” under Internal Revenue Code § 468B and Treasury Regulation § 1.468B-1;

           j. Maintain the assets of the Settlement Fund in a non-interest bearing escrow account
              segregated from the assets of XPO LM and any person related to XPO LM;

           k. Obtain an employer identification number (EIN) for the Settlement Fund pursuant
              to Treasury Regulation § 1.468B-2(k)(4);

           l. Prepare and file federal income tax returns for the Settlement Fund, as well as any
              other tax filings the Settlement Fund must make under federal, state, or local law;

           m. Cooperate with XPO LM to jointly file a relation-back election under Treasury
              Regulation § 1.468B-1(j)(2), if necessary, to treat the Settlement Fund as coming
              into existence as of the earliest possible date;



                                               12
      Case 3:16-cv-01231-WHO Document 182-1 Filed 04/19/19 Page 21 of 42




           n. Pay and deposit the federal taxes owed by the Settlement Fund under Treasury
              Regulation § 1.468B-2, as well as any state or local taxes owed by the Settlement
              Fund;

           o. Prepare, file, and issue all necessary tax reporting forms for the Settlement Fund,
              including IRS Forms W-2 and 1099 regarding the distribution of payments to
              Settlement Class Members, Class Representatives, and Class Counsel;

           p. Provide XPO LM with copies of all tax reporting and filings made for the
              Settlement Fund, including copies of the checks and IRS Forms W-2 and 1099
              issued to Settlement Class Members, Class Representatives and Class Counsel, and
              any other documentation to show that the tax reporting and filings were timely
              transmitted to the claimants and the applicable taxing authorities;

           q. Pay any additional tax liabilities (including penalties and interest) that arise from
              the establishment and administration of the Settlement Fund solely from the assets
              of the Settlement Fund without any recourse against XPO LM for additional
              monies;

           r. Within 30 days after all Individual Settlement Amounts are paid, provide to XPO
              LM and Class Counsel a statement of the total number of checks cashed in each
              distribution round and the total dollar amount paid to each Settlement Class
              Member (the “Final Accounting”);

           s. Liquidate any remaining assets of the Settlement Fund after all payments to
              Settlement Class Members, Class Representatives, and Class Counsel have been
              made and all tax obligations have been satisfied, and distribute such assets as
              directed by the Court; and

           t. Petition the Court for termination of the Settlement Fund once all of the duties listed
              above in subsections (a) to (s) have been completed.

        4.     Notice to Settlement Class Members. Within Fourteen (14) days after the
Preliminary Approval, Defendant will provide the Settlement Administrator and Class Counsel
with the Settlement Class Member Information. Defendant shall be entitled to provide password
protected information on electronic media marked “Confidential – Attorney’s Eyes Only.” Within
twenty one (21) days following the Preliminary Approval Date, Claims Administrator will send
the Class Notice (in a form approved by the Court) to Settlement Class Members’ last-known
addresses by first class mail and email, where available. Settlement Administrator will thereafter
follow up promptly on undeliverable addresses and attempt to locate the Settlement Class
Members’ updated addresses through people-finder or an equivalent software program and skip-
trace searches through the United States Postal Service. Additionally, Settlement Administrator
may call the telephone numbers of Settlement Class Members to attempt to obtain updated
addresses, as necessary, and Defendant will cooperate in providing such numbers to the extent
such numbers are available to it. In no event, and under no circumstances, shall Settlement
Administrator contact any Settlement Class Member regarding, in any way, the prospective




                                                13
      Case 3:16-cv-01231-WHO Document 182-1 Filed 04/19/19 Page 22 of 42




representation or potential representation of any Settlement Class Member relating to any of the
Released Claims, except as specifically provided herein.

        Further, within one hundred and twenty (120) days after the last Individual Settlement
Amount check is mailed to a Settlement Class Member pursuant to the Second Distribution, the
Settlement Administrator shall either destroy or return to Defense Counsel all Settlement Class
Member Information received from Defendant, along with all information received by Settlement
Administrator relating to the Settlement, including information relating to the Class Notice, except
as required by law.

        5.      Opt-Out/Request for Exclusion. Any Settlement Class Member wishing to be
excluded from the Settlement must sign and post-mark or fax a written Opt-Out Request to the
Settlement Administrator no later than forty five (45) days after the Class Notice is mailed by the
Settlement Administrator. This deadline applies notwithstanding any assertion of non-receipt of
the respective notice of class settlement. The Opt-Out Request must include the following
information: (1) the Settlement Class Member’s name, address and telephone number; (2) a
statement that the individual wishes to be excluded from the Settlement; and (3) a statement that
the individual understands that he or she will not be eligible to receive any payment from this
Settlement. Any Settlement Class Member who submits a valid and timely Opt-Out Request shall
not be a member of the Settlement Class, shall be barred from participating in this Settlement, shall
receive no monetary benefit from this Settlement, and shall not be subject to the releases and
waivers in this Agreement including, but not limited to, the releases in Section IV(1)-(3).

        6.     Settlement Terms Bind All Class Members Who Do Not Request Exclusion.
Any Settlement Class Member who does not affirmatively make a Request for Exclusion by
submitting a timely and valid Request for Exclusion will be bound by all of its terms, including
those pertaining to the claims released in Section IV(1)-(3), as well as any Judgment that may be
entered by the Court if it grants final approval of this Settlement. However, Defendant will only
obtain a release of FLSA claims for those Collective Action Opt-Ins who cash their settlement
checks.

        7.     Objections. Any Settlement Class Member who wishes to object to the Settlement
must file a written objection with the Court and serve copies on Class Counsel within forty five
(45) days of the mailing of the notice of class settlement. Class Counsel shall provide a copy to
Defense Counsel and inform the Court of any timely filed objection. The Parties shall not solicit
nor otherwise encourage, directly or indirectly, any objections to this Settlement.

        8.     Final Approval. Prior to the final approval hearing, Class Counsel will submit a
Motion for Final Approval of the Settlement in a form that the Parties have mutually agreed upon.
At the hearing on the Motion for Final Approval of the Settlement, Class Representatives and
Defendant shall jointly request the Court enter a final order certifying the Settlement Class for
settlement purposes only, approve the Settlement as required by Federal Rule of Civil Procedure
23(e), and enter a final judgment of dismissal with prejudice of the Action consistent with the
terms of the Settlement. Class Counsel and Defense Counsel shall submit to the Court such
pleadings and/or evidence as may be required for the Court’s determination and approval.




                                                 14
      Case 3:16-cv-01231-WHO Document 182-1 Filed 04/19/19 Page 23 of 42




VI.    SETTLEMENT FUNDING AND DISTRIBUTION

        1.      Establishing the Settlement Fund. Within ten (10) days after the Effective Date,
Defendant will deposit $16,500,00.00 with the Settlement Administrator to form the Settlement
Fund, plus an additional amount sufficient to pay the employer’s share of employment and payroll
taxes due, if any, on that portion of the Settlement Fund. The Settlement Administrator shall place
the Settlement Fund in a segregated, interest bearing trust account until all payments are made to
the Class Representatives, Settlement Class Members, Class Counsel, LWDA, and the agreed cy
pres beneficiary, as required by this Agreement. The Parties agree, and Class Counsel shall
warrant, that the funds deposited in this account shall constitute a qualifying, designated settlement
fund pursuant to Section 468B of the Internal Revenue Code.

        2.      Allocation of the Settlement Fund Amount. The Settlement Class Members are
settling for the Settlement Fund of $16,500,000.00, which will be allocated to pay the (a) Class
Counsel Fees and Expenses, (c) LWDA Payment; (b) Service Awards Payments; (c) amounts
allocated to resolve the overtime claims of the conditionally certified FLSA class; (d) Individual
Settlement Amounts; (e) Settlement Administrator Fees and Costs; and (f) the Cy Pres Award, if
any.

        3.      Distribution of Class Counsel Fees and Expenses. Class Counsel shall receive a
distribution from the Settlement Fund as follows:

               a.    Amount of Class Counsel Fees and Expenses.                The Settlement
               Administrator shall issue payment from the Settlement Fund to Class Counsel in an
               amount approved by the Court, but not to exceed $4,950,000.00 (four million nine
               hundred fifty thousand and 00/100 dollars).

               b.     Time For Payment of Class Counsel Fees and Expenses. The Settlement
               Administrator shall issue payment of the Court-approved amount of Class Counsel
               Fees and Expenses within seven (7) days following the establishment of the
               Settlement Fund.

      4.     Distribution of LWDA Payment. The California Labor & Workforce
Development Agency shall receive a distribution from the Settlement Fund as follows:

               a.      Amount of LWDA Payment. The Settlement Administrator shall issue
               payment from the Settlement Fund to the LWDA in the amount of $18,000.00
               (eighteen thousand and 00/100 dollars), as approved by the Court. This amount is
               calculated based on California Labor Code § 2699, which requires that seventy five
               percent (75%) of the PAGA Payment must be paid directly to the LWDA.

               b.     Time For Payment of LWDA Payment. The Settlement Administrator shall
               issue payment of the Court-approved LWDA Payment within seven (7) days
               following the establishment of the Settlement Fund.

        5.      Distribution of Service Awards.        The Class Representatives shall receive a
distribution from the Settlement Fund as follows:



                                                 15
     Case 3:16-cv-01231-WHO Document 182-1 Filed 04/19/19 Page 24 of 42




              a.     Amount of Service Awards to Class Representative. The Settlement
              Administrator shall issue payment from the Settlement Fund to each of the Class
              Representatives a Service Award in an amount approved by the Court, but not to
              exceed $20,000.00 (twenty thousand and 00/100 dollars).

              b.      Time For Payment of Service Awards. The Settlement Administrator shall
              issue payment of the Court-approved amount within ten (10) days following the
              establishment of the Settlement Fund.

        6.      Distribution of $150,000 Allocation to Resolve FLSA Claims of Opt-In Class
Members. Collective Action Opt-Ins will each receive a pro rata share of $150,000 allocated from
the Net Settlement Fund in consideration of the release of their FLSA claims, such payments to be
calculated based on the number of Contract Days attributed to each Collective Action Opt-In in
XPO LM’s records during the Class Period relative to the total number of Contract Days attributed
to all Collective Action Opt-Ins in XPO LM’s records. Fifty (50) percent of the amount allocated
to a Settlement Class Member to resolve the FLSA claim will be reported on an IRS Form W-2,
and fifty (50) percent shall be reported on an IRS Form 1099.

        7.      Distribution of Individual Settlement Amounts. The Settlement Class members
shall receive a distribution from the remaining Settlement Fund as follows:

              a.      Net Settlement Amount. The Net Settlement Fund shall be allocated to
              Settlement Class Members based on their California-based delivery services
              performed pursuant to the Delivery Service Agreement at any time during the Class
              Period. One hundred percent (100%) of the Net Settlement Amount will be
              distributed to these Settlement Class Members in an amount determined by the
              Settlement Administrator’s calculation of the Individual Settlement Amount due to
              each Settlement Class Member.

              b.      Calculation of Individual Settlement Amounts. Each Settlement Class
              Member’s pro rata share of the Net Settlement Amount will be calculated based on
              the number of Contract Days attributed to each Settlement Class Member relative
              to the total number of Contract Days attributed to all Settlement Class Members in
              XPO LM’s records.

              c.      Amount of Individual Settlement Amounts. The Settlement Administrator
              Shall issue payment from the Settlement Fund to each of the Settlement Class
              Members in the amount of each Settlement Class Members’ pro rata share of the
              Net Settlement Amount, less amounts deducted for tax withholdings, as calculated
              by the Settlement Administrator. Fifteen (15) percent of the amount allocated to a
              Settlement Class Member pursuant to this section shall be reported on an IRS Form
              W-2, and eighty five (85) percent shall be reported on an IRS Form 1099.

              d.     Time for Payment of Individual Settlement Amounts. The Settlement
              Administrator shall mail, by first-class U.S. mail, a check for the Individual
              Settlement Amount to each Settlement Class Member’s last known address, no later
              than 10 (ten) days following establishment of the Settlement Fund. In the event



                                               16
      Case 3:16-cv-01231-WHO Document 182-1 Filed 04/19/19 Page 25 of 42




               that a Settlement Class Member is deceased, payment hall be made payable to the
               estate of that Settlement Class Member and delivered to the Settlement Class
               Member’s successor in interest as defined by Code Civ. Proc. § 377.11.

         8.       Un-Cashed Settlement Checks. Each Settlement Class Member must cash his or
her Individual Settlement Amount check within 90 days after it is mailed to him or her. If a check
is returned to the Settlement Administrator, Settlement Administrator will make all reasonable
efforts to re-mail it to the Settlement Class Member at his or her correct address. If any Settlement
Class Member’s Individual Settlement Amount check is not cashed within 90 days after it is mailed
or re-mailed, whichever is later, the Settlement Administrator will send the Settlement Class
Member a letter informing him or her that, unless the check is cashed within 30 days of the date
of the letter, it will expire and become non-negotiable, and offering to replace the check if it was
lost or misplaced, but not cashed. If the check remains uncashed at the expiration of the 30-day
period after this notice, the Settlement Administrator will void the check. In such event, the
Settlement Class Member will nevertheless remain bound by the Settlement, including the release
of the Released Claims.

        9.      Second Distribution. Within 150 days after the Settlement Administrator mails
the Individual Settlement Amount checks, the Settlement Administrator shall distribute the amount
of any uncashed checks or remaining funds to those Settlement Class Members who cashed their
Individual Settlement Amount checks. The amount of uncashed checks or remaining funds shall
be allocated according to the method used for Calculation of the Individual Settlement Amounts.
The Settlement Administrator shall inform each of the Settlement Class Members receiving a
second distribution that the check for any second distribution shall be cashed within 30 days or
become void.

       10.     Cy Pres Amount. Within 180 days after the Claims Administrator mails the
Individual Settlement Amount checks, the Claims Administrator shall distribute any uncashed
checks or remaining funds on a cy pres basis to Legal Aid At Work (180 Montgomery St #600,
San Francisco, CA 94104 – legalaidatwork.org).

        11.    Non-Reversionary Settlement. The entirety of the Settlement Class Fund will be
utilized to pay Settlement Class Members, the Class Representatives, Class Counsel Fees and
Expenses, the LWDA Payment, Settlement Administrator Fees and Costs or the cy pres beneficiary
according to the terms of this Settlement. The Parties agree that no amount of the Settlement Fund
will revert back to Defendant once paid pursuant to this Settlement.

        12.     Taxes. The Settlement Fund is a common fund that will be administered as a
Qualified Settlement Fund for federal income tax purposes pursuant to Treas. Reg. § 1.468B-1,
and the “administrator” of the Settlement Fund, within the meaning of Treas. Reg. § 1.468B-2(k),
shall comply with all applicable requirements, which shall include, without limitation, (a)
preparing a “Regulation Section 1.468B-3 Statement” pursuant to Treas. Reg. § 1.468B-3(e) on
behalf of Plaintiffs and Defendant and providing copies to Counsel for Plaintiff and Defendant for
review and approval (which approval shall not be unreasonably withheld); and (b) preparing and
timely filing on behalf of the Settlement Fund (i) such income tax and other returns and statements
as are required to comply with Treas. Reg. § 1.468B-2 and the other applicable provisions of the
Internal Revenue Code of 1986, as amended (the “Code”), and (ii) all necessary state or local tax


                                                 17
       Case 3:16-cv-01231-WHO Document 182-1 Filed 04/19/19 Page 26 of 42




returns. In the event that any amounts to be distributed to the Settlement Class remain unpaid, that
amount will be redistributed to the Settlement Class or to the Cy Pres beneficiary.

        13.     Disclaimer of Liability. XPO LM shall have no responsibility for deciding the
validity of the Individual Settlement Amounts or any other payments made pursuant to this
Settlement, and shall not be liable under any circumstances for any errors in the administration of
this Settlement, shall have no involvement in or responsibility for the determination or payment of
taxes and required withholdings, if any, and shall have no liability for any errors made with respect
to the calculation of any Individual Settlement Amount. Settlement Class Members represent and
understand that they shall be solely responsible for any and all tax obligations associated with their
respective Individual Settlement Amounts. All Individual Settlement Amounts shall be deemed
to be paid to Settlement Class Members solely in the year in which such payments are actually
received by the Settlement Class Members.

VII.    NULLIFICATION OF SETTLEMENT

         1.      Non-Approval of the Settlement. If (a) the Court does not, for any reason,
approve this Agreement in the form agreed to by the Parties, or (b) the Court does not, for any
reason, enter a judgment and dismissal with prejudice of the Action, or (c) the approval of the
Settlement, judgment, or dismissal is reversed, modified or declared or rendered void, then the
Agreement and conditional class certification shall be considered void, and neither the Agreement,
conditional class certification, nor any of the related negotiations or proceedings, shall be of any
force or effect, and all parties to the Agreement shall stand in the same position, without prejudice,
as if the Settlement had been neither entered into nor filed with the Court. Notwithstanding the
foregoing, the Parties may attempt in good faith to cure any perceived defects in the Agreement to
facilitate Court approval.

        2.      Invalidation.     Invalidation of any material portion of the Settlement shall
invalidate the Settlement in its entirety, unless the Parties shall subsequently agree in writing that
the remaining provisions of the Settlement are to remain in full force and effect.

         3.     Stay Upon Appeal. In the event of a timely appeal from the approval of the
Settlement, judgment and dismissal, the judgment shall be stayed, and Defendant shall not be
obligated to fund the Settlement Class Fund or take any other actions required by this Settlement
until all appeal rights have been exhausted by operation of law.

VIII. CONFIDENTIALITY

         1.      Confidentiality of Settlement Class Member Information. Class Counsel agrees
(i) to hold the Settlement Class Member Information in strictest confidence; (ii) not to disclose or
divulge the Settlement Class Member Information to any Settlement Class Member, including the
Class Representatives, or to any third party except as otherwise required in this Agreement; and
(iii) to use the Settlement Class Member Information exclusively for or to assist in administration
of this Settlement and for no other purpose, including, but not limited to, fact-gathering, discovery,
or communication with Settlement Class Members for any purpose other than administration of
this Settlement.




                                                 18
      Case 3:16-cv-01231-WHO Document 182-1 Filed 04/19/19 Page 27 of 42




IX.    DUTIES OF THE PARTIES

        1.      Mutual Full Cooperation. The Parties agree to cooperate fully with one another
to accomplish and implement the terms of this Agreement. Such cooperation shall include, but not
be limited to, execution of such other documents and the taking of such other actions as may
reasonably be necessary to fulfill the terms of this Settlement. The Parties shall use their best
efforts, including all efforts contemplated by this Agreement and any other efforts that may
become necessary by court order or otherwise, to effectuate this Settlement and the terms set forth
herein. As soon as practicable after execution of this Agreement, Class Counsel, with the
cooperation of Defendant and Defense Counsel, shall take all necessary and reasonable steps to
secure the Court’s final approval of this Agreement.

         2.     Duty to Support and Defend the Settlement. The Parties agree to abide by all of
the terms of the Settlement in good faith and to support the Settlement fully and to use their best
efforts to defend this Settlement from any legal challenge, whether by appeal or collateral attack.

       3.      Duties Prior to Court Approval. Class Counsel shall promptly submit this
Agreement to the Court for preliminary approval and determination by the Court as to its fairness,
adequacy, and reasonableness. Promptly upon execution of this Agreement, Class Counsel shall
apply to the Court for the entry of a preliminary order scheduling a hearing on the question of
whether the proposed Settlement should be approved as fair, reasonable, and adequate as to the
Settlement Class Members, approving as to form and content the proposed Class Notice as agreed
to by the Parties, and directing the mailing of the Class Notice to Settlement Class Members.
Defense Counsel shall not oppose the motion for preliminary approval or join in the motion,
provided that after review, it does not oppose any of its terms.

       4.     CAFA Notice. If it has not done so by the date this Agreement is executed,
Defendant will promptly issue notice of this Settlement as required by the Class Action Fairness
Act, 28 U.S.C. § 1715.

X.     MISCELLANEOUS

       1.       Signatory Authorization to Settle. The signatories to this Agreement hereby
represent that they are fully authorized to enter into this Agreement and bind the Parties to the
terms and conditions of this Agreement, and that the Class Representatives’ signatures also bind
any business entity through which the Class Representatives provided services for Defendant.

        2.      Different Facts. The Parties hereto, and each of them, acknowledge that, except
for matters expressly represented herein, the facts in relation to the dispute and all claims released
by the terms of this Agreement may turn out to be other than or different from the facts now known
by each Party and/or its counsel, or believed by such Party or counsel to be true, and each Party
therefore expressly assumes the risk of the existence of different or presently unknown facts, and
agrees that this Agreement shall be in all respects effective and binding despite such difference.

        3.      No Prior Assignments. The Parties represent, covenant, and warrant that they
have not, directly or indirectly, assigned, transferred, encumbered, or purported to assign, transfer,
or encumber, to any person or entity any portion of any liability, claim, demand, action, cause of
action or rights herein released and discharged except as set forth herein.


                                                 19
      Case 3:16-cv-01231-WHO Document 182-1 Filed 04/19/19 Page 28 of 42




        4.     Integration Clause. This Agreement contains the entire agreement between the
Parties relating to the Settlement and transaction contemplated hereby, and all prior and
contemporaneous agreements, understandings, representations, and statements, whether oral or
written, and whether by a Party or such Party’s legal counsel, are merged herein. No rights
hereunder may be waived except in writing.

       5.      Construction. The Parties agree that the terms and conditions of this Agreement
are the result of lengthy, intensive, arms-length negotiations between the Parties and that this
Agreement shall not be construed in favor of or against any Party by reason of the extent to which
any Party or his, her, or its counsel participated in the drafting of this Agreement.

         6.    Modification. This Agreement may not be changed, altered, or modified, except
in a writing signed by the Parties, and approved by the Court. This Settlement may not be
discharged except by performance in accordance with its terms or by a writing signed by the
Parties.

        7.     Non-Admission. Nothing contained herein, nor the consummation of this
Agreement, is to be construed or deemed an admission by any person or party that any person or
entity who contracted with, or provided any delivery services for, Defendant is an employee or
was improperly classified as an independent contractor, or is to be construed or deemed an
admission of liability, culpability, negligence, or wrongdoing on the part of Defendant or any of
the Defendant Releasees. Each of the Parties has entered into this Agreement with the intention
to avoid further disputes and litigation with the attendant inconvenience and expenses. This
Agreement is a settlement document and shall be inadmissible in evidence in any proceeding. The
preceding sentence shall not apply to an action or proceeding to approve, interpret, or enforce this
Agreement.

        8.     Governing Law. This Agreement is entered into in accordance with the laws of
the State of California and shall be governed by and interpreted in accordance with those laws,
excluding any choice of law provisions.

        9.     Captions and Interpretations. Paragraph titles or captions contained herein are
inserted as a matter of convenience and for reference, and in no way define, limit, extend, or
describe the scope of this Agreement or any provision hereof. Each term of this Agreement is
contractual and not merely a recital.

        10.     Court Jurisdiction Over Settlement. The Parties agree that any dispute regarding
the interpretation of the terms of this Agreement shall be resolved by the Court. The Parties further
agree that, upon the Final Approval Date, this Agreement shall be binding and enforceable
pursuant to applicable law.

        11.    Attorney Fees, Costs and Expenses. Except as otherwise specifically provided
for herein, each party shall bear his or its own attorney fees, costs and expenses, taxable or
otherwise, incurred by them in or arising out of the Action and shall not seek reimbursement
thereof from any other party to this Agreement.

       12.    Execution in Counterparts. This Agreement may be executed in counterparts
with signatures transmitted by facsimile or electronic mail. When each Party has signed and


                                                 20
     Case 3:16-cv-01231-WHO Document 182-1 Filed 04/19/19 Page 29 of 42




delivered at least one such counterpart, each counterpart shall be deemed an original, and, when
taken together with other signed counterparts, shall constitute one Agreement, which shall be
binding upon and effective as to all Parties.

IN WITNESS HEREOF, the Parties and their counsel have executed this Agreement on the date
below their signatures or the signature of their representatives. The date of the Agreement shall
be the date of the latest signature.

 DATED: April _____, 2019                        PLAINTIFF RON CARTER

                                                 By: _________________________________
                                                        Ron Carter

 DATED: April _____, 2019                        THE ESTATE OF JERRY GREEN

                                                 By: _________________________________
                                                        Signatory

 DATED: April _____, 2019                        PLAINTIFF BURL MALMGREN

                                                 By: _________________________________
                                                        Burl Malmgren

 DATED: April _____, 2019                        PLAINTIFF BILL MCDONALD

                                                 By: _________________________________
                                                        Bill McDonald

 DATED: April _____, 2019                        PLAINTIFF JOEL MORALES

                                                 By: _________________________________
                                                        Joel Morales

 DATED: April _____, 2019                        THE ESTATE OF JUAN ESTRADA

                                                 By: _________________________________
                                                        Signatory


              19
 DATED: April _____, 2019                        DEFENDANT XPO LAST MILE, INC.

                                                 By: _________________________________
                                                        Chris Signorello
                                                        Senior Vice President, Litigation
                                                        Counsel




                                               21
    Case 3:16-cv-01231-WHO Document 182-1 Filed 04/19/19 Page 30 of 42




                   APPROVED AS TO FORM AND CONTENT

DATED: April 19, 2019                LEONARD CARDER LLP

                                     By: _________________________________
                                            Jennifer Keating
                                            Amy Endo
                                            Attorneys for Plaintiffs and the
                                            Settlement Class

DATED: April _____, 2019             JACKSON LEWIS P.C.

                                     By: _________________________________
                                            Fraser A. McAlpine
                                            Adam L. Lounsbury
                                            Attorneys for Defendant XPO Last
                                            Mile, Inc.




                                    22
Case 3:16-cv-01231-WHO Document 182-1 Filed 04/19/19 Page 31 of 42
Case 3:16-cv-01231-WHO Document 182-1 Filed 04/19/19 Page 32 of 42




                                                EXHIBIT A
      Case 3:16-cv-01231-WHO Document 182-1 Filed 04/19/19 Page 33 of 42




IMPORTANT LEGAL NOTICE – THIS LAWSUIT SETTLEMENT MAY AFFECT
YOUR RIGHTS

TO: ALL PERSONS WHO SIGNED A DELIVERY SERVICE AGREEMENT WITH
XPO LAST MILE, INC. OR 3PD, INC. AND PERFORMED DELIVERY SERVICES IN
CALIFORNIA, AT ANY TIME FROM MARCH 12, 2012 TO FEBRUARY 21, 2019

PLEASE READ THIS NOTICE CAREFULLY. A FEDERAL COURT AUTHORIZED
THIS NOTICE. THIS IS NOT A SOLICITATION FROM A LAWYER.


            YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT

 DO NOTHING AND RECEIVE A SHARE                      If you do nothing, you will receive a
 OF THE SETTLEMENT                                   settlement payment and release all claims
                                                     covered by this Settlement.

 EXCLUDE YOURSELF OR “OPT OUT”                       If you “opt out” of the lawsuit, you will not
                                                     receive any payment under this settlement.
                                                     However, you will also not release any of
                                                     your claims and will be free to pursue any
                                                     claims you may have against XPO Last Mile,
                                                     Inc.

 OBJECT                                              You may write an objection to the Court
                                                     stating why you do not like the settlement.
                                                     You may also appear in Court and explain
                                                     why you do not like the settlement or use an
                                                     attorney to appear for you. If you object, this
                                                     does not mean you opt out of the class or that
                                                     you will not receive your share of the
                                                     Settlement (in fact, as explained below, if you
                                                     opt out of the class, you will not be allowed to
                                                     object to the settlement terms).

   1. Why did I receive this Notice?

You are receiving this Notice because records from XPO Last Mile, Inc. (“XPO LM”) show that
you signed a Delivery Service Agreement and performed delivery services, in California,
pursuant to that Delivery Service Agreement at some time between March 12, 2012 and
February 21, 2019. XPO LM and the Plaintiffs in this case have entered into a proposed class
settlement of legal claims relating to contract carriers in the above-captioned action. This Notice
(1) describes the settlement, (2) explains your rights, including how to participate in the
settlement, how to object to the settlement, or how to exclude yourself from the Settlement, as
well as what happens in each scenario, and (3) provides the calculation of your potential

                                                 1
      Case 3:16-cv-01231-WHO Document 182-1 Filed 04/19/19 Page 34 of 42




settlement share. This Notice contains important information that may affect your legal rights.
Please read it carefully.

   2. What is my share of the Settlement?

Your estimated share of the settlement in this case is $________. This estimate is based on
[insert] number of days XPO LM’s records show you were a driver who performed delivery
services in California pursuant to a Delivery Service Agreement, and is subject to change, as
detailed below.

   3. What is the case about?

On March 11, 2016, Plaintiffs Ron Carter, Juan Estrada, Jerry Green, Burl Malmgren, Bill
McDonald, and Joel Morales (collectively “Plaintiffs”) filed a lawsuit in California alleging that
XPO LM misclassified them as independent contractors and violated state and federal wage and
hour laws by failing to pay overtime and minimum wages, provide meal and rest breaks,
reimburse employment expenses and provide accurate wage statements and by taking unlawful
deductions from their wages. Plaintiffs seek compensation for those violations, as well as related
penalties and interest. That lawsuit is currently pending in front of Judge William H. Orrick in
the U.S. District Court, Northern District of California, San Francisco. The case is entitled
Carter et al v. XPO Last Mile, Inc., Case No. 3:16-cv-01231-WHO. XPO LM has denied all of
these allegations, and the Court has made no determination as to the merits of any of Plaintiffs’
claims.

   4. What is a class action?

A class action is a legal proceeding where one or more persons sue on behalf of other people
who have similar claims. In this case, Plaintiffs’ California state law claims were brought on
behalf of themselves and on behalf of a class of XPO LM Contract Carriers. A class action
allows the Court to resolve the claims of all the class members at the same time. At the same
time that it authorized this Notice, the Court certified a class of Contract Carriers, for settlement
purposes only, and appointed Plaintiffs and their attorneys (“Class Counsel”) to represent the
class. If the settlement does not receive final approval from the Court, Plaintiffs will be required
to prove that the lawsuit should proceed as a class action.

   5. What is a collective action and how is it different from a class action?

Plaintiffs’ lawsuit alleged claims for overtime compensation under both California state law and
the Fair Labor Standards Act, which is a federal law. The claims under California state law were
brought on behalf of Plaintiffs and others by class action, as described in Paragraph 4 above.
The claims under the federal Fair Labor Standards Act were brought on behalf of Plaintiffs and
others similarly situated by collective action. Unlike a class action, only people who
affirmatively opt-in to participate in the litigation are members of a collective action. On
October 3, 2016, the Court conditionally certified the federal overtime claim as a collective

                                                  2
      Case 3:16-cv-01231-WHO Document 182-1 Filed 04/19/19 Page 35 of 42




action and notice was sent to people who had personally worked as delivery drivers for XPO LM
or 3PD in California pursuant to a Delivery Service Agreement since March 11, 2013 in order to
determine the identity of persons who wished to be part of that collective action. Everyone
meeting the requirements set out in that Court-authorized notice who submitted a timely consent
form to opt-in to the collective action is part of the collective action and is entitled to a pro rata
share of the distribution to Collective Action Opt-Ins, as detailed below, in addition to their pro
rata share of the distribution to the entire class, unless their federal claims were subsequently
dismissed with prejudice for failure to respond to discovery.

   6. Background of settlement.

Since the lawsuit was filed, the parties have exchanged hundreds of thousands of documents and
deposed more than twenty witnesses. Class Counsel believe that the claims asserted in the
lawsuit have merit, but recognize the expense, length and uncertainty of continued litigation.
XPO LM denies that the claims have merit, but believes that further litigation would be
protracted, expensive, and contrary to its best interests. Thus, the parties engaged in a two-day
mediation with an experienced mediator and negotiated the settlement described here. The Court
has determined on a preliminary basis that the settlement is fair, reasonable, and adequate and in
the best interests of the Class Members, and has ordered that this notice be provided to you.

   7. What are the terms of the settlement?

XPO LM has agreed to pay a total amount of $16,500,000, which includes the following: (a)
approximately $12,054,500 to the Class Members to be distributed as set forth below (“Net
Settlement Amount”); (b) $150,000 to the Collective Action Opt-Ins; (c) approximately $50,000
in settlement administration expenses; (d) $4,125,000 in attorneys’ fees and costs to Class
Counsel; (e) $102,500 in Plaintiffs’ services awards for acting as class representatives; and (f)
$18,000 in penalties to the State of California. XPO LM’s payment of this settlement in no way
admits any wrongdoing and is being paid to settle the claims alleged in the lawsuit.

The Court granted preliminary approval of the settlement on [date of preliminary approval] on
behalf of the Collective Action Opt-Ins and a class defined as:

       All persons who (a) entered into a Delivery Service Agreement either in his or her
       individual capacity or through a business entity with XPO LM or 3PD, and (b)
       according to XPO LM’s records was a driver who performed delivery services
       pursuant to that Delivery Service Agreement, and (c) performed some portion of
       those delivery services within the state of California, at any time during the Class
       Period [March 12, 2012 through February 21, 2019].




                                                  3
      Case 3:16-cv-01231-WHO Document 182-1 Filed 04/19/19 Page 36 of 42




   8. How will my share of the settlement amount be calculated?

Each Class Member will receive a share of the Net Settlement Amount calculated based on the
number of days between March 12, 2012, and February 21, 2019, that the Class Member is
identified as the primary provider of delivery services for XPO LM in the State of California
pursuant to their Delivery Service Agreement. The Net Settlement Amount will be divided by
the total number of days worked by all Class Members between March 12, 2012, and February
21, 2019, to establish a value for each workday. That daily value will then be multiplied by the
number of days worked by each Class Member who participates in the settlement, to determine
each Class Member’s settlement amount. For tax reporting purposes, 85% of your settlement
amount will be reported as miscellaneous income on a 1099-MISC tax form, with no
withholding taken; 15% of your settlement amount will be reported on a W-2 tax form as wages,
and be subject to withholdings. Class Members should consult with their tax advisors
concerning the tax consequences of the payments they receive under the Settlement.

Each Collective Action Opt-In will also receive a share of the $150,000 distribution allocated to
resolve their Fair Labor Standards Act claims. The $150,000 distribution will be divided by the
total number of days worked by all Collective Action Opt-Ins between March 12, 2012 and
February 21, 2019 and then multiplied by the number of days worked by each Collective Action
Opt-In during that time. For tax reporting purposes, 50% of your share of this distribution will
be reported as miscellaneous income on a 1099-MISC tax form, with no withholding taken, and
50% will be reported on a W-2 tax form as wages, and be subject to withholdings.

   9. When will I receive my settlement payment?

If the Court grants final approval of the Settlement, it is anticipated that the distribution of
individual settlement payments will be made as soon as ten (10) days after final approval. The
earliest that this could occur is in _________ 2019.

   10. What are my options under the settlement?

       (a) Do Nothing and Receive a Share of the Settlement.

If you choose to do nothing in response to this Notice, you will receive a payment from the Net
Settlement Amount and, if you submitted a timely consent form to opt-in to the collective action,
a payment from the allocation for Collective Action Opt-Ins. You will be deemed a part of the
Class Action, and you will be releasing all claims you may have against XPO LM related to the
allegations in the lawsuit. You will not be able to file a lawsuit or maintain any existing lawsuit
against XPO LM for any conduct being released as part of this settlement.

       (b) Request to be Excluded From, or “Opt Out” of, the Settlement.

You may request to be excluded from or “opt out” of, the Settlement. If you request to opt out,
you will NOT receive any money, nor will you release your claims. To request to be excluded

                                                 4
      Case 3:16-cv-01231-WHO Document 182-1 Filed 04/19/19 Page 37 of 42




from the Settlement, you must send a letter to the Settlement Administrator at the address below
on or before __________, 2019. Your request to opt out must be signed, include your name,
current address and telephone number, and state the following, “I wish to opt out of the
settlement in the case Carter et al v. XPO Last Mile, Inc., Case No. 3:16-cv-01231-WHO. I do
not want to share in the class settlement or be bound by it. I understand that by sending this
notice, I will not be eligible to receive a payment from this Settlement.” Any opt-out request not
postmarked on or before ________, 2019 will be void unless the Court agrees to review the late
exclusion.

       (c) Object to the Settlement.

You can ask the Court to deny approval of this Settlement by filing an objection. You cannot
ask the Court to order a different settlement; the Court can only approve or reject the Settlement.
If the Court denies approval, no settlement payments will be sent out and the lawsuit will
continue. If that is what you want to happen, you must object. Even if you object to the
Settlement, you will still be a Class Member and will be bound by the Settlement if it is
approved.

Any objection to the proposed Settlement must be in writing. If you file a timely written
objection, you may, but are not required to, appear at the Final Approval Hearing, either in
person or through your own attorney. If you appear through your own attorney, you are
responsible for hiring and paying that attorney. All written objections and supporting papers
must (a) clearly identify the case name and number (Carter et al v. XPO Last Mile, Inc., Case
No. 3:16-cv-01231-WHO), (b) be submitted to the Court either by mailing them to the Class
Action Clerk, United States District Court for the Northern District of California, 450 Golden
Gate Avenue, San Francisco, CA, 94102, or by filing them in person at any location of the
United States District Court for the Northern District of California, and (c) be filed or
postmarked on or before ____________, 2019.

   11. What if the information on my Adjustment Form is incorrect?

The Adjustment Form enclosed with this Notice sets forth (a) the number of days between March
12, 2012, and February 21, 2019, that you are identified in XPO LM’s records as the primary
driver who provided delivery services for XPO LM in the State of California pursuant to your
Delivery Service Agreement, and (b) an estimate of your settlement share, assuming that the
Court finally approves the Settlement, all Class Members participate in the settlement, and the
Court approves the amounts sought for the other requested payments discussed in this Notice.
Your actual settlement share may end up being different.

If you disagree with the workday information shown on the Adjustment Form, you must contact
the Settlement Administrator in writing at the address below, and provide documents to support
your position. Any disputes must be post-marked no later than ________, 2019. Disputes post-
marked after this date will not be honored. In the event of such a dispute, the Settlement


                                                 5
      Case 3:16-cv-01231-WHO Document 182-1 Filed 04/19/19 Page 38 of 42




Administrator will review XPO LM’s records and yours to verify the information. After
consultation with you, Class Counsel and Defense Counsel, the Settlement Administrator will
make a final determination of the number of workdays and that determination will be final,
binding on you, and non-appealable.

   12. Who is the settlement administrator?

The Settlement Administrator is a company hired by the parties to administer the Settlement.
The Settlement Administrator’s contact information is:

                      XPO LM Contract Carrier Class Action Administrator
                              c/o ADMINISTRATOR NAME
                                        ADDRESS
                                  Phone: (___) ___-____

The Settlement Administrator’s duties include processing challenges, objections and exclusions,
making payments to the Class Members, and getting answers to any questions you may have.
The Court has approved payment to the Settlement Administrator for its work, up to a total of
$50,000, out of the $16,500,000 total settlement amount.

   13. Who should I call if I have questions about the settlement?

If you have any questions about the settlement, you should call the lawyers who represent the
Plaintiffs and the Class Members:

                                 LEONARD CARDER, LLP
                                         Jennifer Keating
                                  1330 Broadway, Suite 1450
                                  Oakland, California 94612
                                  Telephone: (510) 272-0169
                               Email: jkeating@leonardcarder.com

   14. How will the lawyers and the class representatives be paid?

Class Counsel, that is the lawyers representing Plaintiffs and the Class Members, will be paid
from the $16,500,000 total settlement amount. Class Counsel will request approval from the
Court for payment of 25% of the total settlement amount for payment of attorneys’ fees and
reimbursement of actual litigation costs. These payments are for services provided, and to be
provided, to the Class, and to compensate Class Counsel for the risk of bringing this case on a
“contingent basis” where they invested time and all litigation costs with the chance of no
recovery. These amounts will not exceed $4,125,000 and are subject to Court approval. Class
Counsel will also ask the Court to approve individual payment awards to the Plaintiffs for their
services as Class Representatives and their willingness to accept the risks of bringing this case.
These awards will not exceed $102,500, and are also subject to Court approval. The papers in

                                                 6
      Case 3:16-cv-01231-WHO Document 182-1 Filed 04/19/19 Page 39 of 42




support of the request for attorneys’ fees and costs and the class representative payments are
available for review online through the Settlement Administrator’s website at
https://_______________________.

   15. Notice of Hearing on Final Approval and Objections to Class Action Settlement

A Final Fairness Hearing will be held before Judge William H. Orrick on ________, 2019,
at ____ am/pm in Courtroom 2 of the U.S. District Court, Northern District of California,
located at 450 Golden Gate Ave., 17th Flr, San Francisco, California 94102, to determine whether
the proposed Settlement is fair, reasonable, and adequate. You do not need to appear at this
hearing unless you wish to object to the Settlement. If you have sent a written objection, you
may appear at the hearing at your option, either in person or through an attorney of your choice
at your expense. If you plan to appear at the hearing, you should state your intention in either
your written objection or submit a separate notice of intent to appear with the Court. The hearing
may be continued without further notice. Check the Settlement Administrator’s website
(www.            ) or the Court’s Public Access to Court Electronic Records (PACER) system
(https://ecf.cand.uscourts.gov) to confirm that the date has not been changed.

   16. What is being released as part of the settlement?

Upon the final approval of the settlement by the Court, each Class Member (other than those
who timely request to be excluded from the Settlement) shall be deemed to have fully, finally
and forever released XPO LM from any and all California wage and hour claims against XPO
LM related to or arising from their classification as an independent contractor that accrued on
any day between March 12, 2012, and February 21, 2019, that they were identified as the
primary provider of delivery services for XPO LM in the State of California pursuant to their
Delivery Service Agreement.

In addition, Collective Action Opt-Ins shall be deemed to have fully, finally and forever released
XPO LM from any and all claims against XPO LM under the Fair Labor Standards Act related to
or arising from their classification as an independent contractor that accrued on any day between
March 12, 2013, and February 21, 2019, that they were identified as the primary provider of
delivery services for XPO LM in the State of California pursuant to their Delivery Service
Agreement.

   17. Where can I get more information about the settlement?

This notice summarizes the proposed settlement. For the precise terms and conditions of the
settlement, please see the settlement agreement available at www.___________.com, by
contacting Class Counsel (see contact information above in Section 13), by accessing the Court
docket in this case through the Court’s PACER system at https://ecf.cand.uscourts.gov, or by
visiting the office of the Clerk of the Court for the United States District Court, Northern District
of California, 450 Golden Gate Avenue, San Francisco, California, between 9:00 a.m. and 4:00
p.m., Monday through Friday, excluding Court holidays.

                                                  7
      Case 3:16-cv-01231-WHO Document 182-1 Filed 04/19/19 Page 40 of 42




PLEASE DO NOT TELEPHONE THE COURT OR THE COURT CLERK’S OFFICE
TO INQUIRE ABOUT THIS SETTLEMENT.

If you move or change address, please notify the Settlement Administrator of your new address
by mail or by telephone (see contact information above in Section 12). It is your responsibility
to keep a current address on file with the Settlement Administrator to ensure receipt of your
Settlement Payment.

It is strongly recommended that you keep a copy of any dispute, request for exclusion and/or
objection that you submit, and proof of timely mailing and/or faxing, until after the Final
Approval hearing.




                                                8
Case 3:16-cv-01231-WHO Document 182-1 Filed 04/19/19 Page 41 of 42
      Case 3:16-cv-01231-WHO Document 182-1 Filed 04/19/19 Page 42 of 42


Challenge Procedure.
Check the box below ONLY if you wish to challenge the dates listed above. You do NOT have
to submit this form if the dates of employment listed above are accurate. All fields must be
complete for your challenge to be accepted. Any challenges must be post-marked by no later
than              , 2019. Challenges post-marked after this date will not be honored.

 □     I wish to challenge the number of workdays listed above. Below is a written statement of
       what I believe to be my correct number of days between March 12, 2012 and February 21,
       2019 that I worked as the primary driver providing delivery services for XPO LM in the
       State of California pursuant to my Delivery Service Agreement. My statement is
       supported by the enclosed information and/or documentary evidence that supports my
       challenge. I understand that, by submitting this challenge, I authorize the Claims
       Administrator to review XPO LM’s records and determine the validity of my challenge.

       Name of Class Member _______________________________ [preprinted]

       Class Member ID Number (from address label): _______________________________
       [preprinted]

I believe that I worked ___ days as the primary driver providing delivery services for XPO LM
in the State of California pursuant to my Delivery Service Agreement between March 12, 2012
and February 21, 2019.

Statement of reasons and documentation of workdays according to Class Member: [Attach
supporting documentation and use separate page(s) as necessary.]




I declare under penalty of perjury that the foregoing is true and correct.


Executed on:                           ,         2019
               Month                       Day



               Signature




                                                   2
